department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c o f f ic e o f c h ief c o u n sel number release date uilc no date cc ita saiskow wta-n-126140-01 memorandum for debra w thompson field group manager t ge itg from heather c maloy associate chief_counsel income_tax accounting subject native american housing assistance legend x this chief_counsel_advice responds to your request for assistance dated date regarding the tax treatment of housing assistance payments to certain individuals under the native american housing assistance and self-determination act u s c the act although the service has not issued any published guidance addressing the taxability of payments under the act we are pleased to provide you with the following general information in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue are housing assistance payments made to certain individuals under the act includible in the recipients’ gross_income facts the act provides that the federal government has a responsibility to promote the general welfare by aiding individuals and families seeking affordable homes and assisting those who cannot provide fully for themselves because of temporary circumstances or factors beyond their control in particular the act acknowledges the unique responsibility of the federal government to protect and support indian tribes and their members by promoting affordable housing for low-income members of indian tribes the secretary of the u s department of housing and urban development hud administers the act through the office of native american programs under the act certain low-income individuals and families are eligible to receive housing assistance in the form of grants and loans however an indian_tribe may provide assistance for acquisition new_construction and other forms of development of affordable housing to families who are members of an indian_tribe who are not low- income families to the extent the hud secretary approves the activities because there is a need for housing for such families that cannot be reasonably met without such assistance under the act a family that acquires housing must be a low-income family only at the time of i purchase in the case of existing housing ii entry into a lease- purchase agreement in the case of housing subject_to such a purchase arrangement or iii entry into a purchase contract in the case of a contract to purchase housing to be constructed the term low-income family is defined by the act as a family whose income does not exceed percent of the median income for the area according to the information you submitted housing assistance may be provided directly to a bank to defray part of a recipient’s downpayment and closing costs and to reduce the mortgage to a level affordable to the recipient as security for the assistance a second deed_of_trust is recorded against the property in the amount of the assistance provided this amount will be forgiven if the recipient pays the monthly mortgage payments and continues to maintain the home as a personal_residence law and analysis sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived however the internal_revenue_service has held that payments made under legislatively provided social benefit programs for promotion of the general welfare are not includible in an individual’s gross_income revrul_75_271 1975_2_cb_23 addresses mortgage assistance payments made to individuals that are in substance interest subsidies paid under of the national housing act to assist lower income families in acquiring homes the ruling states that the program is based on need and that subsidy payments increase or decrease based on changes in the homeowner’s income which must be periodically recertified the ruling holds that the interest subsidy payments are in the nature of general welfare and are not includible in an individual recipient’s gross_income revrul_76_395 1976_2_cb_16 addresses home rehabilitation grants received by low-income homeowners residing in a defined area of a city the homeowners received the grants from the city which obtained the grant funds under title i of the housing_and_community_development_act_of_1974 u s c the act a federal program to develop viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities principally for persons of low and moderate income the ruling concludes that the payments are in the nature of general welfare and therefore not includible in th homeowners’ gross_income revrul_98_19 1998_1_cb_840 holds that a relocation payment received under the act by a resident of a local jurisdiction to defray the expenses of moving from the resident’s flood-damaged residence to another residence is in the nature of general welfare and is not includible in the individual’s gross_income under sec_61 see also revrul_76_373 1976_2_cb_16 the service has not published guidance specifically addressing payments made under the act in addition we have not been provided with information about a specific program under the act and therefore are unable to address the taxability of payments thereunder however as discussed above payments analogous to the housing assistance payments described in your memo have been held to be in the nature of general welfare and therefore not includible in the recipient’s gross_income this memorandum calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts an indian_tribe may request a letter_ruling under revproc_2001_1 2001_1_irb_1 regarding whether it is required to file forms under sec_6041 for housing assistance payments it makes to individual tribal members pursuant to a grant that it receives under the act if housing assistance payments are not includible in a tribal member’s gross_income under the general welfare doctrine the tribe would not be required to file a form_1099 under sec_6041 for the payments on the other hand the tribe generally would be required to file forms under sec_6041 for housing assistance payments if a tribal member is required to include the payments in income and such payments total dollar_figure or more during the year we hope that this memorandum is helpful in responding to the inquiry you have received if you or x have any further questions or you or x want to discuss obtaining more specific guidance please contact sheldon a iskow at
